Citation Nr: 0922018	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a back disability, 
claimed as secondary to the Veteran's service-connected left 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for left 
knee instability.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease in the left knee.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to 
February 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision. 

The Board also observes that in October 2006, the Veteran 
filed a claim seeking service connection for diabetes 
mellitus, hypertension, and neuropathy in his lower 
extremities (it is noted that service connection had 
previously been denied for these issues in a July 2004 rating 
decision).  In January 2007, the RO sent the Veteran a letter 
indicating that his claims were potentially impacted by the 
Haas v. Nicholson litigation, and that action was being 
delayed pending guidance on these issues.  The Veteran has 
made several subsequent statements indicating that he wishes 
to pursue these claims (such as in August 2007 and February 
2008).  However, while the Haas litigation has concluded, no 
action has been taken on these issues.  As such, they are 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased rating for the Veteran's left knee 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  In July 2004, the RO declined to reopen the Veteran's 
service connection claim for a back disability, claimed as 
secondary to service-connected left knee disability; the 
Veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

2.  The evidence submitted since the July 2004 rating 
decision fails to raise a reasonable possibility of 
substantiating the Veteran's service connection claim for a 
back disability, claimed as secondary to service-connected 
left knee disability.  


CONCLUSIONS OF LAW

1.  A July 2004 rating decision that declined to reopen the 
Veteran's service connection claim for a back disability, 
claimed as secondary to service-connected left knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  Evidence received since the July 2004 rating decision is 
not new and material, and the Veteran's service connection 
claim for a back disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

The Veteran's service connection claim for a back disability, 
claimed as secondary to service-connected left knee 
disability was denied by the RO in a September 2003 rating 
decision.  Such claim was denied on the basis that evidence 
had not been submitted showing a relationship between the 
Veteran's back disability and either his time in service or 
his service-connected left knee disability.  The Veteran was 
notified of that decision in the same month, but did not file 
a timely appeal and that decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Thereafter, the Veteran sought to reopen his service 
connection claim for a back disability.  Such claim was 
denied in a July 2004 rating decision as new and material 
evidence had not been received.  The Veteran was notified of 
that decision in the following month.  Although the Veteran 
expressed disagreement with the July 2004 denial of his claim 
for diabetes, he did not express disagreement with his claim 
for a back disability.  As he did not file a timely appeal of 
the denial of service connection for a back disability, such 
denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

Based on the procedural history outlined above, the last 
final decision was issued by the RO in July 2004.  

Since the July 2004 rating decision is final, the Veteran's 
service connection claim for a back disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).
Here, new evidence is defined as evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the July 2004 rating decision, the evidence of 
record included private treatment records showing complaints 
of back pain in 1986; VA treatment records from 2003 showing 
chronic lower back pain and an x-ray showing minimal 
degenerative spurring with maintained disc spaces; and the 
report from an August 2003 VA examination at which it was 
noted that the Veteran had back pain after walking a fair 
distance which was probably associated to the fact that he 
had left knee pain (although this could not be stated with 
any degree of medical certainty).  It was also noted in this 
examination report that the Veteran reported injuring his 
back 10 years earlier.  Also of record was a VA examination 
report dated in June 2004.  Such examination was conducted to 
investigate whether there was any relationship between the 
Veteran's back pain and his service-connected left knee 
disability.  While the examiner noted the presence of back 
pain, he found that it was not as likely as not that the 
Veteran's back findings are related to his service-connected 
left knee disability.  The examiner indicated that the injury 
causing the left knee disability occurred many, many years 
ago and his back pain had only begun in the past 10 years, 
which was still a long way removed from the Veteran's left 
knee injury.  As discussed, the Veteran's claim was denied, 
as there was no showing of a nexus between his back 
disability and his left knee disability.  

Evidence included since the issuance of the July 2004 rating 
decision includes additional VA treatment records showing 
continued complaints of back pain; as well as magnetic 
resonance imaging report showing a bulging disc.  Additional 
evidence includes the Veteran's hearing transcript.  In this 
regard, the Veteran testified at a hearing before the Board 
in September 2008; he stated that he had never been provided 
with an examination to assess the etiology of his back pain 
(although just such an examination was clearly provided in 
2004 and as a result, produced a medical opinion against the 
claim).  The Veteran then discussed the disabling nature of 
his back disability, and his representative suggested that 
the Veteran's gait might be impacting his back.

On review, the Board finds that new and material evidence has 
not been received to reopen the claim.  The Board notes that 
the Veteran's representative is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion, while presumed credible, is insufficient to provide 
the requisite nexus between the Veteran's back disability and 
his service-connected left knee disability, and therefore it 
fails to raise a reasonable possibility of substantiating the 
Veteran's claim.  

The remainder of the evidence received since the last final 
denial merely goes to showing that the Veteran has a current 
back disability, which was known at the time of the last 
denial, and therefore these treatment records and statements 
cannot constitute new evidence.  

Accordingly, the Board finds that the newly received evidence 
does not raise a reasonable possibility of establishing the 
claim.  It therefore is not considered new and material for 
the purpose of reopening the service connection claim for a 
back disability, claimed as secondary to service-connected 
left knee disability.  As such, the criteria to reopen the 
Veteran's claim have not been met; and to that extent the 
Veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the May 2007 letter specifically informed the 
Veteran of what "new" and "material" meant in the context 
of his claim, and it informed him the reason that his claim 
had previously been denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

Since the Veteran's claim was last denied, the Veteran has 
testified at a hearing before the Board, and VA has obtained 
outpatient treatment records.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.






ORDER

New and material evidence having not been received, the 
Veteran's service connection claim for a back disability, as 
secondary to service-connected left knee disability is not 
reopened, and to that extent, the Veteran's claim is denied.


REMAND

At his hearing before the Board, the Veteran testified that 
he was scheduled for a VA examination in January 2009 to 
evaluate the condition of his service-connected left knee 
disability.  The Veteran's record was held open for 60 days, 
but no examination report was submitted, and it is unclear 
whether the Veteran actually was scheduled for a knee 
examination (as there was some indication at the hearing that 
the examination was intended to investigate other problems).  
Nevertheless, the Veteran testified that he used a cane to 
walk and indicated that his left leg would simply give out on 
him.  He also testified that at his last knee examination in 
May 2008 he had felt tremendous pain which he believed the 
examiner had failed to appreciate.  The Veteran stated that 
he was in too much pain to wear a knee brace, but he reported 
that he did have instability.

While it is uncertain whether the Veteran's left knee has 
been formally examined since May 2008, given the Veteran 
assertions that his knee is essentially worse than it was at 
his past examination, the Veteran's claim must unfortunately 
be remanded to obtain either a copy of any knee examination 
report dated subsequent to the hearing, or to schedule the 
Veteran for another knee examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain VA treatment records from 
February 2008 to the present, to include 
any VA examination reports.
2.  Determine if the Veteran underwent a 
VA examination of his left knee since his 
November 2008 hearing.  If, and only if, 
he was not provided with a knee 
examination subsequent to the November 
2008 hearing, schedule the Veteran for a 
VA examination to determine the nature, 
extent, frequency and severity of his 
service-connected left knee disability.  
The claims folder should be made available 
to and reviewed by the examiner.  

The examiner should conduct any tests 
he/she deems appropriate, and should 
expressly determine in degrees the range 
of motion in the Veteran's left knee.  

The examination report should fully 
describe any pain, weakness, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the affected joint.  

The examiner should also indicate whether, 
and to what extent, the Veteran has any 
instability in his left knee.  The 
examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

3.  Thereafter, readjudicate the Veteran's 
claim for an increased rating of the left 
knee (arthritis and instability).  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.
Thereafter, the claim should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


